Maxwell, J.
This is an action to foreclose a tax lien. On the trial of ¡the cause the court found the issues in favor of the defendant and dismissed the action. The plaintiff alleges in his petition that “ the defendant, Amsdell Sheldon, is the owner of certain real estate described as follows: the north half of the northeast quarter of section 1, township 9, range 12, lying and being in Otoe county, state of Nebraska; that the said real estate was subject to taxation for the years 1861, 1862, 1863, 1864, 1865, 1866, 1867, and was duly and legally assessed and valued for taxation for the said years, and for each of said years; that the taxes for each of the said years were duly levied thereon; that *832they were not paid- for each or for any of the said years 1861, 1862, 1863, 1864, 1865, 1866, 1867, by the owner and occupant of the said real estate, to whom they were assessed and taxed, but became delinquent; that they were unpaid after delinquency until the date of the sale of the said real estate for the delinquent taxes for the said years and each of said years; that the said real estate was duly and legally advertised for sale for the non-payment of the delinquent taxes thereon for the said years at the time and in the manner required by law, and that the said real estate was duly offered for sale for the taxes for the said years and for each of the said years, and was unsold for the want of bidders at public sale; that due return was made to the office of the county clerk of Otoe county, state of Nebraska, by the said treasurer of the said county, of the lands and lots sold by him at public sale, within the time required by law; that the said real estate was sold at public sale at the county treasurer’s office, in the said Otoe county, state of Nebraska, for the delinquent taxes thereon for the said years 1861, 1862, 1863, 1864, 1865, 1866, 1867, to Dwight J. McCann, on the 7th day of September, A. D. 1868, who received a certificate of tax sale therefor for each of the said years of the said date, and paid therefor for the year 1861, $2.15; for the year 1862, $5.80; for the year 1863, $5.19; for the year 1864, $5.68; for the year 1865, $12.70; for the year 1866, $7.71; for the year 1867, $5.88; certificate, stamp, and com., $2.85; total, $47.91; said certificate of tax sale numbered-; that on the — day of -, A. D. 1874, the said Dwight J. McCann for a valuable consideration did sell and assign all his right, title, and interest in and to the said tax certificate to this plaintiff, who is now the legal owner and holder of the same. This plaintiff says that he has not produced the said certificate or surrendered the same to the said county treasurer of Otoe county, state of Nebraska, and demanded a tax deed for the said real estate for the said *833delinquent taxes, for the reason that the said tax deed would be invalid and fail to convey to this plaintiff the legal title to the said premises to this plaintiff; that though he is not entitled to the legal title of the said premises, he is yet entitled to a perpetual lien upon the said premises for the taxes as aforesaid duly and legally assessed and levied on the said real estate for the said years 1861, 1862, 1863, 1864, 1865, 1866, 1867, and paid by him thereon for each of the said years, with interest on each of the said sums paid by him as and at the time hereinbefore set forth, at the rate of forty per cent per annum, for the period of two years from each of the said dates, at which the same were paid at the rate of twelve per cent per annum thereafter, and to the finding of this court of the amount due, and the allowance of this court of an attorney’s fee of ten per cent of the amount found due, and to the decree of this court enforcing said lien for taxes, interest, attorney’s fee, and the costs of this action'upon and against the said real estate and foreclosing said perpetual lien therefor upon and against the said real estate in the manner of foreclosing mortgages and to an order of sale of the said real estate, to-pay and satisfy the said perpetual lien for taxes, interest, attorney’s fee, and the costs of this action,” etc.
The defendant in his answer alleges that he purchased the land in question at tax sale, for the years 1870, 1871, 1872, and that on the 4th day of September, 1873, he obtained a tax deed from the treasurer of said county for said land, under the tax sale thereof, for the year 1870, which deed was duly recorded, and that the defendant entered into the possession of said land and has since paid all taxes thereon, and has been in the open, exclusive, notorious, adverse possession of said premises to the present time.
The facts stated in the answer are denied in the reply.
Section 180 of the revenue law of 1879 provides that “ If the owner of any such certificate shall fail or neglect either to demand a deed thereon, or to commence an action *834for the foreclosure of the same, as provided in the preceding sections, within five years from the date thereof, the same shall cease to be valid or of any force whatever, either as against the person holding or owning the title adverse thereto, and all other persons, and as against the state, county, and all other municipal subdivisions thereof.”
The construction of the' above section was before this court in Helphrey v. Redick, 21 Neb., 80, and it was held on the facts in that case that the action was not barred, as five years had not elapsed within which an action could be brought. In Parker v. Matheson, 21 Neb., 546, the question was again before the court, and it was held that the action was barred. In the latter case the sale took place on the 5th day of February, 1878, and the action to foreclose the lien was instituted February 21, 1885. It is said: “At the time of the sale the law of 1875 (Laws 1875, 107) was in force, but the act of 1879 must apply to the foreclosure wherein the former act has been changed or amended. It is urged that a material difference in the two acts is that, by the act of 1875, the foreclosure might be had notwithstanding the tax deed, and by the act of 1879 he is entitled to foreclose instead of demanding a tax deed. This is tr.ue, bnt he could not demand a tax deed until after the expiration of the two years; therefore the landowner had that time within which he could redeem, without consulting the purchaser, and the right to foreclose did not accrue until the right to redeem by the payment of the money to the treasurer ceased. Under the rule stated in Helphrey v. Redick, supra, the statute began to run February 6, 1880. Five years from that time the cause of action would be barred.”
It was the evident intention of the legislature to limit the time in which to bring an action for the foreclosure of tax liens to five years from the time the cause of action accrued. This is in conformity to the general- purpose of the statute of limitations — that stale claims shall be *835barred. The whole tenor of the legislation of this state has been in favor of the repose of titles to real estate after a fair opportunity has been given any party claiming an adverse interest therein to assert his claim thereto. Hence an action for the possession of real estate must be brought in ten years, otherwise it is barred. This gives security to titles, and.is designed to be and is a statute of quiet.enjoyment. The statute in effect says to every one, here is a party in possession of real estate as owner. If you dispute his claim you must assert your rights in the courts within the period fixed by law or the doors of the courts will be closed against you. This applies to every one. The law does not distinguish- between claims and claimants, but gives to the adverse occupant for ten years an absolute title in fee. In many cases no doubt taxes upon real estate are paid by the land owners and the tax receipts lost or mislaid, so that it would ’ be impossible after the lapse of twelve years or more to prove the fact. A party knowing that he has paid his taxes, and relying upon the presumption that the treasurer would do his duty and enter the payment of the tax on his record, could not be expected to take the same care of his tax receipts that would be expected of papers that he might be required to produce at any time.
But it may be said that the statute declares taxes upon real estate to be a “perpetual lien” and therefore they can be enforced at any time. This provision of the statute, however, is to be construed in connection with that providing for a sale of the land at a specified time for the taxes due, and if not redeemed after notice to that effect within two years thereafter, then the tax purchaser may either take a tax deed or foreclose his tax lien. In either case, if he seeks the aid of a court of equity to enforce his lien, he must do so in five years. The word “perpetual,” therefore, was not intended to continue the delinquent taxes in force against real estate after the statute has barred a *836right of action thereon. The lien conferred by the statute is fixed upon the land itself and is primary, overriding all other liens, since a sale thereunder if duly made would extinguish all other claims, and the word “perpetual” seems to be used in that sense. Upon the whole case it is apparent that the action is barred and the judgment is affirmed.
Judgment affirmed.
The other Judges concur.